Citation Nr: 1604612	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-34 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for spondylitic degenerative changes of the cervical spine with history of interbody fusion.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The issue of service connection for posttraumatic stress disorder, which was denied by the RO in an April 2009 rating decision, was reprised by the Veteran during his 2015 Board hearing, but it has not been re-adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran served on active duty from January 1966 to October 1969; from November 1990 to June 1991; and from December 1996 to September 1997. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for spondylitic changes of the cervical spine with a rating of 10 percent effective July 15 2005.  The Veteran has appealed the assigned rating.  

In March 2010 the Veteran testified before an Acting Veterans Law Judge in a Travel Board hearing in Detroit, Michigan.  A transcript of that hearing is of record.

In July 2010 the Board remanded the matter for further development.  

In September 2012 the Board notified the Veteran that the judge that had precided over the 2010 hearing was no longer with the Board; and offered the Veteran an opportunity for a new hearing, which he accepted; and in September 2015 the Veteran testified by videoconference from the Detroit RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is also of record.

The issues of an initial disability rating higher than 10 percent for spondylitic degenerative changes of the cervical spine with history of interbody fusion; a disability rating higher than 10 percent, each, for right and left upper extremity neuropathy secondary to spondylitic degenerative changes of the cervical spine with history of interbody fusion; and entitlement to TDIU; are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's spondylitic degenerative changes of the cervical spine with history of interbody fusion is productive of tingling and numbness with diminished grip strength in the right and left upper extremities, resulting in disability analogous to at least mild incomplete paralysis of the median nerve of the right upper extremity and left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for mild incomplete paralysis of the median nerve involving the right upper extremity, secondary to spondylitic degenerative changes of the cervical spine with history of interbody fusion, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.123, 4.124a, Diagnostic Code 8515 (2015).  

2.  The criteria for a separate 10 percent rating for mild incomplete paralysis of the median nerve involving the left upper extremity, secondary to spondylitic degenerative changes of the cervical spine with history of interbody fusion, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.123, 4.124a, Diagnostic Code 8515 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

II. Merits

This appeal involves the initial rating for spondylitic degenerative changes of the cervical spine with history of interbody fusion (a cervical spine disability), and that matter is addressed in the remand portion of this decision.  However, during his 2015 Board hearing the Veteran testified that in addition to loss of range of motion of the cervical spine (which, again, will be explored on remand), his cervical spine disability is productive of bilateral upper extremity numbness and tingling and loss of grip strength.  See Board Hearing Transcript, pp. 7, 10.  As the Board's jurisdiction includes all symptomatology associated with the Veteran's cervical spine disability, even if manifesting in other parts of the body, the Board will consider whether a separate rating for bilateral upper extremity numbness and tingling secondary to the cervical spine disability is warranted.

VA regulations include ratings for neuritis and neuralgia.  38 C.F.R. §§ 4.123, 124.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain (at times excruciating), is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Under Diagnostic Code 8515, which pertains to paralysis of the median nerve, a 10 percent disability rating is warranted for mild incomplete paralysis of either upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Moderate incomplete paralysis warrants a 20 percent rating for the minor upper extremity, and a 30 percent rating for the major upper extremity; and severe incomplete paralysis warrants a 30 percent disability rating for the minor extremity and a 40 percent disability rating for for the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

On VA examination in August 2010 there was no mention of any upper extremity symptomatology; however, earlier EMG testing by a private provider in June 2006 had found chronic neurogenic processes affecting muscles innervated by bilateral C7-8 spinal nerve root, and mild right median nerve dysfunction at the level of the wrist; which the neurologist averred "could be due to residual deficits from previous problems or could suggest the possibility of cervical spinal stenosis."

During his 2015 Board hearing the Veteran testified that he has daily tingling in his arms after doing simple chores around the house; whenever he does anything manual.  Transcript, p. 6.  He also testified that he is unable to grip things fully, and has to use two hands even to pick up the smallest objects.  Transcript, pp. 7-9.  He contends that his upper extremity tingling, numbness, and loss of grip strength is related to his neck pain/stiffness.  The Board finds the Veteran's testimony regarding his symptoms, which is consistent with EMG findings, to be credible.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

Based on the medical and lay evidence of record the Board is persuaded that the Veteran's cervical spine disability is productive of at least mild incomplete paralysis of the median nerve in each upper extremity.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8515.  Accordingly, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating for right upper extremity neuropathy secondary to spondylitic degenerative changes of the cervical spine with history of interbody fusion, and a separate 10 percent rating for left upper extremity neuropathy secondary to spondylitic degenerative changes of the cervical spine with history of interbody fusion, is warranted.  38 C.F.R. § 3.310.

ORDER

A separate 10 percent rating for mild incomplete paralysis of the median nerve involving the right upper extremity, secondary to spondylitic degenerative changes of the cervical spine with history of interbody fusion, is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A separate 10 percent rating for mild incomplete paralysis of the median nerve involving the left upper extremity, secondary to spondylitic degenerative changes of the cervical spine with history of interbody fusion, is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

During his September 2015 videoconference Board hearing the Veteran testified that his cervical spine disability picture has worsened since his last VA examination in August 2010.  In addition to pain and stiffness he complained of loss of sleep.  See Transcript, pp. 11-14.  Remand for a new VA examination to ascertain the current severity of the Veteran's cervical spine disability, including his newly service-connected bilateral upper extremity neuropathy, is needed.  38 C.F.R. § 3.327.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In accordance with Rice v. Shinseki, the issue of a TDIU should also be adjudicated.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total disability evaluation on the basis of individual unemployability (TDIU), whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, as part of a claim for increased compensation if entitlement to the disability upon which TDIU is based has already been found to be service connected).  VCAA notice regarding the issue of an increased rating for bilateral upper extremity neuropathy and entitlement to TDIU must be sent (38 C.F.R. § 3.159(b)), and and the claims file should be updated to include VA treatment records dating from September 1997.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice to the Veteran on the issue of entitlement to TDIU.

2.  Associate any pertinent, outstanding medical records. 

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge about his neck symptoms, including his problems sleeping, and his service-connected bilateral upper extremity neuropathy; to include the impact of these disorders on the Veteran's ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Schedule the Veteran for an appropriate VA examination with regard to the the issues of an increased rating for cervical spine and bilateral upper extremity neuropathy, and entitlement to TDIU.  The claims file should be reviewed by the examiner.  All indicated tests should be done, and all symptoms and findings reported in detail.  

a) with regard to the Veteran's service-connected cervical spine disease and bilateral upper extremity neuropathy, 

i. discuss the Veteran's symptoms with the Veteran, and document them in the examination report;
ii. conduct range of motion testing;
iii. state whether there is any pain, weakened movement, excess fatigability, and incoordination of the cervical spine.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the cervical spine relative to pain-free motion; 
iv. state whether the cervical spine is ankylosed; and
v.  The examiner must state whether the Veteran has a psychiatric disability, manifested by sleep problems, that is related to his cervical spine disability.

4.  Then readjudicate the appeal, to include ratings in excess of 10 percent for the Veteran's cervical spine disability, right upper extremity and right lower extremity impairment and entitlement to a TDIU.  The RO must also consider whether a separate compensable rating is warranted for a psychiatric disability manifested by sleep disorder.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


